DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	The following Office Action is in response to the RCE filed on 02/16/2021. Claims 1-6, 8-23 are pending in the application. Claims 10-15 have previously been withdrawn. Claims 4, 8 and 16-23 have been rejected as set forth below. 
Note: For the purposes of compact prosecution, Applicant was contacted for clarification with respect to some of the claims and to discuss proposed claim amendments. However, no agreement was reached (See attached Interview Summary for more details).

Information Disclosure Statement
The information disclosure statement filed 02/16/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A copy of an English translation of the Chinese Office Action mailed on February 5, 2021 for Chinese Patent Application No. 201780066713.X, a counterpart of US Patent Application No. 15/686,875, is respectfully requested to be provided for review. As such not been reviewed. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites: “wherein the plurality of operational parameter includes at least one of: a speed of a belt associated with a deck of the first exercise machine, and an incline of the deck”. Although paragraph [0088] of the original specification provides support for an operational parameter (characterizing movement of a component of the first exercise machine during the second time period (when the user has vacated the 

Claim 21 recites: “determining continued movement of a running surface of the exercise machine, the continued movement: occurring during the second period of time, and being characterized by operational parameters comprising at least one of speed, acceleration, deceleration, resistance, and incline”. Although paragraph [0088] of the original specification provides support for the continued movement of a running surface of the exercise machine comprising speed, support for the other parameters including acceleration, deceleration, resistance and incline with respect to determining continued movement has not been provided in the specification. As such, this limitation is considered new matter. Applicant is respectfully requested to provide further clarification and provide specific citations within the specification where support for such limitation is found. 

Claim 22 recites: “displaying, on a display of the second exercise machine, a notice indicating that the user has vacated the first exercise machine”. However, no support for such limitation is found in the original specification. As such, this limitation is considered new matter. Further clarification and specific citations where support for such limitation is found is respectfully requested. 
Claim 23 recites: “displaying, on the display of the second exercise machine, a notice indicating that the user has vacated the first exercise machine”. However, no support for such limitation is found in the original specification. As such, this limitation is considered new matter. Further clarification and specific citations where support for such limitation is found is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 4 recites: “wherein the plurality of operational parameters includes at least one of: a speed of a belt…and an incline of the deck”, while claim 1, to which claim 4 depends on, recites: “determining an operational parameter characterizing movement of a component of the first exercise machine”, and it is not clear how “an” (one) operational parameter can include more than one parameter as recited in claim 4 (at least one of: speed and incline). Furthermore, there is insufficient antecedent basis for the limitation "the plurality of operational parameters" 
Claim 8 recites: “determining, at a third time during the display of the portion of the exercise class on the display, third values for the plurality of performance parameters, the third time being subsequent to the second time; based at least in part on the third values, determining an updated performance score associated with the first exercise machine at the third time, wherein the updated performance score disregards the second values; determining that the user is present on the first exercise machine at the third time; and based at least in part on the determining that the user is present on the first exercise machine at the third time, displaying the updated performance score as the current score on the display”, and the order in which the steps are recited, can imply that the determination of third values and updated performance score at the third time can be done before determining that the user is present on the first exercise machine and that the only step that depends on the determination of the user being present on the first exercise machine at the third time is the step of displaying the updated performance score. However, such would be in conflict with the limitations of claim 1, to which claim 8 depends on, in which when it is determined that the user is not present on the first exercise machine, no updates are being performed and the first performance score is maintained on the display. Such ordering of the steps render the claim unclear. As such, in order to overcome this rejection, applicant is highly advised to modify the claim language and rearrange the steps such that the step of determining that the user is present on the first exercise machine at a third time is recited prior to the other steps. Further clarification and appropriate corrections are respectfully requested. 
Claim 23 recites the limitation "the performance score" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which performance score is being displayed on the second exercise machine. Further clarification and appropriate corrections are respectfully requested. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2014/0038781 A1) and Watterson et al. (US 2015/0238817 A1, hereinafter referred to as “Watterson ‘817”).
Regarding claim 16, Foley teaches a method, comprising: receiving class information about available exercise classes at a processor associated with a first exercise machine (Figs. 6-7, abstract, ¶ [0048]- ¶ [0049]); displaying, on a display 
[AltContent: textbox (The line on the circle is an indicia representing a current portion of the exercise class being performed by the user)][AltContent: arrow]
    PNG
    media_image1.png
    393
    654
    media_image1.png
    Greyscale



Regarding claim 16, Watterson ‘817 teaches a method comprising: determining values associated with one or more performance characteristics associated with a first exercise machine in an exercise class, the one or more performance characteristics including at least one of: a speed of a belt associated with a deck of the first exercise machine, an incline of the deck, or a pace of the user (¶ [0043]- ¶ [0044], ¶ [0057], note that Watterson also teaches various types of exercise classes including spinning or other classes, see Fig. 14, ¶ [0057], ¶ [0180]- ¶ [0181]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley’s invention with determining values associated with one or more performance characteristics associated with a first exercise machine in an exercise class, the one or more performance characteristics including at least one of: a speed of a belt associated with a deck of the first exercise machine, an incline of the deck, or a pace of the user as taught by Watterson ‘817 in order to expand the user’s available classes to perform running exercises on a treadmill (in addition to spinning classes), and to therefore motivate the user to exercise and to accommodate various user needs by providing different exercise type classes.  

Regarding claim 17, Foley as modified by Watterson ‘817 teaches the method further comprising: Atty/Agent: Dominic P. Ciminellodetermining based at least in part on the values, an amount of energy expended by the user while the class information is displayed; and causing the 
Regarding claim 18, Foley as modified by Watterson ‘817 teaches the method further comprising during playback of the exercise class, receiving a user request to display the class information, wherein the class information is displayed in response to the user request (Foley: ¶ [0044], ¶ [0051]- ¶ [0054], ¶ [0058]- ¶ [0059]).     
Regarding claim 19, Foley as modified by Watterson ‘817 teaches the method further comprising: during display of the class information, determining an amount of energy associated with performing the exercise class (Foley: 230 and 226); and updating a leaderboard associated with the exercise class based on the determining the amount of energy (Foley: Figs. 8-10).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Watterson ‘817 as applied to claim 16 above, and further in view of Watterson (US 2017/0326411 A1, hereinafter referred to as “Watterson ‘411”).
Foley as modified by Watterson ‘817 is silent about wherein the timeline comprises a segmented timeline that comprises two or more segments corresponding to two or more portions of the exercise class, the indicia comprising first indicia displayed in association with a first segment of the timeline and indicative of a first activity to be performed during a first portion of the exercise class, the timeline further including second indicia displayed in association with a second segment of the timeline separate from the first segment, the second indicia being indicative of a second activity 
Regarding claim 20, Watterson ‘411 teaches a method comprising: displaying a timeline, wherein a timeline comprises a segmented timeline that comprises two or more segments corresponding to two or more portions of an exercise class, indicia comprising first indicia displayed in association with a first segment of the timeline and indicative of a first activity to be performed during a first portion of the exercise class, the timeline further including second indicia displayed in association with a second segment of the timeline separate from the first segment, the second indicia being indicative of a second activity to be performed during a second portion of the exercise class different from the first portion (Fig. 9 shows a display of a segmented timeline that comprises two or more segments corresponding to two or more portions of the exercise class (at 904, 906 and 912), first indicia displayed in association with a first segment of the time line and indicative of a first activity to be performed during a first portion of the exercise class, and a second indicia displayed in association with a second segment of the timeline separate from the first segment, the second indicia being indicative of a second activity to be performed during a second portion of the exercise class different from the first portion (906 and 904 serve as indicia representing the current portion of exercise being performed and the activity to be performed during the current portion. The icons and the description of each exercise in 912 are also considered indicia that are associated with different segments of the timeline and indicative of various activities to be performed).
. 


Response to Arguments
Applicant's arguments filed on 02/16/2021 have been fully considered but they are not persuasive with respect to claim 16. In response to applicant’s argument stating that Foley and Watterson do not render disclose or suggest “displaying a timeline that includes indicia representing a current portion of the exercise class being performed by the user and an activity to be performed during the current portion; and displaying performance information associated with the values together with the class information and the timeline”, the Examiner respectfully disagrees and would like to mention that Foley in Figs. 8-10 teaches such limitations (see above for more details). In response to .


Allowable Subject Matter
Claims 1-3, 5-6 and 9 are allowed.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784